Porter, J.
delivered the opinion of the court. This appeal is taken from a decision of the judge of the first instance refusing to *533dissolve an attachment, which had been prayed for on the grounds that the facts stated in the petition were untrue.
East'n District.
Jan. 1823.
Strong proof ought to be required, on a motion to dissolve an attachment.
Smith, for the plaintiffs, Seghers for the defendant.
The testimony, taken in the court below, to disprove the allegation of an intention to permanently remove from the state, comes up with the record, and has been perused by us. We agree in the conclusion of the district judge, whose decision, on questions of fact, always prevails in this court, unless manifestly erroneous. The evidence certainly renders the matter doubtful; but the court below judged soundly in requiring strong proof in a case of this kind; for, a mistake in dissolving, might cause the plaintiff to lose his debt, while an error on the other side could produce no injury, except compelling the defendant to bring an action on the bond, which the law has provided for his security, in case the attachment was illegally taken out.
It is therefore decreed, that the judgment of the district court be affirmed with costs.